 1
 2                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                     Jul 18, 2019
                           UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7
     ROBERT CHARLES CURTIS,                          No. 2:18-cv-00342-SAB
 8
                               Plaintiff,
 9
           v.                                        ORDER DENYING
10
     COMMISSIONER OF SOCIAL                          RECONSIDERATION;
11
     SECURITY, Social Security Acting                CLOSING FILE
12
     Commissioner Berryhill; PORTLAND
13
     DIRECTOR OF SOCIAL SECURITY;
14
     UNKNOWN EMPLOYEE OF
15
     PORTLAND SOCIAL SECURITY;
16
     SPOKANE DIRECTOR OF SOCIAL
17
     SECURITY; DEPARTMENT OF
18
     HUMAN SERVICES OF OREGON;
19
     DEPARTMENT OF HUMAN SERVICES
20
     OF WASHINGTON; UNKNOWN
21
     EMPLOYEE OF WA DHS,
22
                               Defendants.
23
           Before the Court is Plaintiff’s Petition for Reconsideration, ECF No. 31.
24
     Plaintiff requests the Court reconsider its decision to dismiss this matter for lack of
25
     subject matter jurisdiction. ECF No. 28.
26
           Motions for reconsideration are generally disfavored and are considered an
27
     “extraordinary remedy, to be used sparingly in the interest of finality and
28

     ORDER DENYING RECONSIDERATION; CLOSING FILE ^ 1
 1
     conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
 2
     F.3d 877, 890 (9th Cir. 2000). A motion for reconsideration “should not be
 3
     granted, absent highly unusual circumstances, unless the district court is presented
 4
     with newly discovered evidence, committed clear error, or if there is an intervening
 5
     change in the controlling law.” 389 Orange Street Partners v. Arnold, 179 F.3d
 6
     656, 665 (9th Cir. 1999).
 7
           Motions for reconsideration “may not be used to raise arguments or present
 8
     evidence for the first time when they could reasonably have been raised earlier in
 9
     the litigation.” Kona, 229 F.3d at 890. Whether or not to grant reconsideration is
10
     committed to the sound discretion of the court.” Navajo Nation v. Confederated
11
     Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.
12
     2003).
13
           The Court is not convinced reconsideration is appropriate. Accordingly,
14
     Plaintiff’s motion is denied.
15
           Accordingly, IT IS HEREBY ORDERED:
16
           1. Plaintiff’s Petition for Reconsideration, ECF No. 31, is DENIED.
17
           2. All remaining motions are DISMISSED as moot.
18
           IT IS SO ORDERED. The District Court Executive is hereby directed to
19
     file this Order, provide copies to counsel and pro se plaintiff, and close the file.
20
           DATED this 18th day of July 2019.
21
22
23
24
25
26                                                          Stanley A. Bastian
27                                                      United States District Judge
28

     ORDER DENYING RECONSIDERATION; CLOSING FILE ^ 2
